DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 11, at lines 4-5:	an anode layer comprising an oxidation catalyst and a second ion-conducting polymer 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the indication of allowable subject matter for claims 1-4, 7, 9, 10 and 29-36 is, in the MEA as claimed, the inclusion of a cathode layer comprising a reduction catalyst and a first ion-conducting polymer and a cathode buffer layer comprising a fourth ion-conducting polymer wherein at least one of the first or fourth ion-conducting polymer comprises an anion-and-cation conducting polymer.  
The primary reason for the indication of allowable subject matter for claims 11-13, 15-17 and 25-28 is, in the MEA as claimed, the inclusion of a cathode layer comprising a reduction catalyst and a 
Matthews (US 2017/0183789) teaches membrane electrode assemblies with anion and cation conducting polymer; however, the polymers are individually anion and cation conducting mixed in combination or in layers and fails to teach that the MEA comprises a polymer that is both anion and cation conducting (Paragraph 0058).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CIEL P Contreras/Primary Examiner, Art Unit 1794